10-3604-cv
Zeno v. Pine Plains Cent. Sch. Dist.


                           U NITED S TATES C OURT OF A PPEALS
                                F OR THE S ECOND C IRCUIT

                                 August Term 2011

    (Argued: October 21, 2011  Decided: December 3, 2012)
                    Docket No. 10-3604-cv

                             _____________________

                                    A NTHONY Z ENO ,

                                                          Plaintiff-Appellee,
                                          V.


                     P INE P LAINS C ENTRAL S CHOOL D ISTRICT ,

                                                         Defendant-Appellant.

                             _____________________

              O N A PPEAL FROM THE U NITED S TATES D ISTRICT C OURT
                     F OR THE S OUTHERN D ISTRICT OF N EW Y ORK

Before:
                   C ABRANES , L IVINGSTON , and C HIN , Circuit Judges.

             Appeal from orders of the United States District

Court for the Southern District of New York (Davison, Mag.

J.) denying defendant-appellant's motion for judgment as a

matter of law and granting remittitur of the jury's award

of damages pursuant to Title VI of the Civil Rights Act of

1964 to $1 million.

             A FFIRMED .
                         _____________________

                    S TEPHEN B ERGSTEIN , Bergstein & Ullrich, LLP,
                          Chester, New York, for Plaintiff-
                          Appellee.

                    J OHN F RANCES M OORE , Towne, Ryan & Partners,
                          P.C., Albany, New York, for
                          Defendant-Appellant.

                    Jay Worona, Pilar Sokol, Latham, New
                         York, for Amicus Curiae New York
                         State School Boards Association,
                         Inc.

                    Thomas E. Perez, Assistant Attorney
                         General, Samuel R. Bagenstos,
                         Principal Deputy Assistant Attorney
                         General, Dennis J. Dimsey, Erin H.
                         Flynn, Attorneys, U.S. Department of
                         Justice, Charles P. Rose, General
                         Counsel, Department of Education,
                         Washington, District of Columbia,
                         for Amicus Curiae United States.

                         _____________________

C HIN , Circuit Judge:

          During his freshman year of high school,

plaintiff-appellee Anthony Zeno ("Anthony") transferred to

Stissing Mountain High School ("SMHS") in Pine Plains, New

York.   SMHS was a part of defendant-appellant Pine Plains

Central School District (the "District").        His fellow

students harassed him for the next three-and-a-half years.

He brought this action below, contending that the District

                                  -2-
was deliberately indifferent to his harassment.     A jury

found the District liable for violating Title VI of the

Civil Rights Act of 1964 ("Title VI") and awarded Anthony

$1.25 million in damages.

          The district court (Davison, Mag. J.) 1 denied the

District's motion for judgment as a matter of law pursuant

to Fed. R. Civ. P. 50(b), but it granted remittitur of the

jury award to $1 million.   The District appeals.    We

affirm.

                          BACKGROUND

A.   The Facts

          We construe the facts in the light most favorable

to Anthony.   See, e.g., Townsend v. Benjamin Enters., Inc.,

679 F.3d 41, 51 (2d Cir. 2012).

     1.   Freshman Year (January 2005 -- June 2005)

          In January 2005, when he was sixteen years old,

Anthony moved from Long Island to Pine Plains, in Dutchess

County.   He enrolled at SMHS, a racially homogenous school

where minorities represented less than five percent of the



     1
         Both parties consented to jurisdiction by a
magistrate judge.


                             -3-
student population.     For the several years preceding

Anthony's enrollment, SMHS was devoid of bias-related

disciplinary incidents.     That changed after Anthony -- who

is dark-skinned and biracial (half-white, half-Latino) --

began attending SMHS.

         In February 2005, a few weeks after Anthony's

arrival, a student -- a stranger to Anthony -- charged

toward him, screaming that he would "rip [Anthony's] face

off and . . . kick [his] ass," and that "[w]e don't want

your kind here."   Other students held the aggressor back,

while unidentified students in the crowd called Anthony a

"nigger" and told him to go back to where he came from.

         After this first incident, Anthony's mother,

Cathleen Zeno ("Mrs. Zeno"), voiced her concerns to SMHS

principal John Francis Howe.    Howe told Mrs. Zeno that

"this is a small town and [] you don't want to start

burning your bridges."

         For the rest of the year, Anthony was subjected to

numerous racial comments and harassment at the school.     For

example, a student stripped a necklace from Anthony's neck,

breaking it.   The student claimed the incident was merely a


                               -4-
joke and offered an apology:    "Whoops, didn't mean to break

your piece of fake rapper bling bling."

         Anthony repeatedly reported the incidents to

school officials.   Mrs. Zeno wrote to District

Superintendent Dr. Linda Kaumeyer and the school board,

raising concerns about students' "verbal racial attacks and

physical abuse" on Anthony and his younger sister, who was

also a student in the District.      Kaumeyer neither offered

to meet with Mrs. Zeno nor informed Howe of the letter.

         Beyond disciplining each student involved in

incidents during this semester with a warning or

suspension, the District did not implement other remedial

measures in response to the student harassment of Anthony.

    2.   Sophomore Year (August 2005 -- June 2006)

         a.   Escalating Harassment

         Throughout Anthony's second year at SMHS, student

harassment continued.   In addition to the pervasive hallway

harassment reported by Anthony, specific incidents revealed

escalating racial tensions at SMHS.

         For example, a football teammate punched Anthony

as he told him that "he was going to kick [Anthony's] black


                               -5-
ass."   Another student, in the cafeteria, told Anthony,

"You fucking nigger.    Go back to where you came from."     The

student picked up a chair, and started to throw it at

Anthony before he was restrained.     On yet another occasion,

Anthony walked into the school bathroom to find graffiti on

the walls warning:     "Zeno is dead" and "Zeno will die."

Then, in December 2005, another football teammate

circulated a homemade rap CD at SMHS.     The CD used racial

("nigger"), anti-Semitic, and sexually-charged language.

Anthony, like many of his peers, received a copy.

            Harassment of Anthony continued the following

semester.    In January 2006, a faculty member reported

frequent racial comments in Anthony's art class.     For

example, a classmate repeatedly called Anthony "homey" and

"gangster," referred to "the hood," and made stereotypical

remarks such as "what's up my nigger" and "you're so

ghetto."    Then, in February 2006, the student who had

broken Anthony's necklace and another student tampered with

Anthony's locker.    When Anthony later opened his locker,

the metal door fell off, hitting him on the head.     The

students had also filled the locker with garbage, which


                               -6-
spilled onto Anthony and the floor.     Moreover, on at least

two separate occasions, students taunted Anthony in a

racial manner with references to lynching -- displaying a

noose or threatening to take a rope to the nearest tree.

          In response to these incidents, the District

suspended the students involved, typically for five days.

Twice, Anthony obtained Orders of Protection.     The District

moved one student to another school.

          b.   Additional Reports of Harassment

          During his sophomore year, Anthony faced

additional harassment, which he repeatedly reported to

school officials.   In fact, halfway through the year, he

told faculty and staff:     "I'm tired of this -- I can't take

any more of it, I have to stop this -- This has been going

on forever."

          Similarly, by letter to Superintendent Kaumeyer

dated September 19, 2005, Mrs. Zeno described "verbal

attacks includ[ing] racial slurs and threats to their

lives" and physical attacks so violent that SMHS called the

police.   Kaumeyer did not call or meet with Mrs. Zeno, but

she responded in writing.     Principal Howe responded by


                               -7-
asking staff members and teachers to keep an eye on Anthony

and to reach out to him.

         In addition, the Zenos' lawyer and members of the

community notified the District about the harassment.     In

October 2005, Marilynn A. Vetrano of the Dutchess County

Human Rights Commission (the "HRC") wrote Kaumeyer,

referring to "a complaint of alleged racism related

incidents."   Around this time, Anthony's lawyer, Michael H.

Sussman, also contacted the District.   Sussman a sked SMHS

to do two things:   (1) provide Anthony with a shadow, who

would accompany him at school, and (2) implement racial

sensitivity programs to underscore the District's zero

tolerance of racism and bias.

         In November 2005, Vetrano and Elouise Maxey of the

Dutchess County N.A.A.C.P. met with Kaumeyer and with Howe.

At both meetings, Vetrano and Maxey reiterated the Zenos'

requests for a shadow and racial sensitivity programs .    In

addition, they offered to provide these options at no cost.




                             -8-
The District, however, declined to assign Anthony a shadow

and chose not to implement the HRC's training program. 2

           After meeting with Vetrano and Maxey, Howe

discussed Anthony's progress and transition to the District

with his teachers.   He learned that in Anthony's art class,

"[r]acial comments [were made] all the time."    In addition,

a teacher indicated that Anthony's presence "just makes it

worse."

           At the end of the school year, the District

prepared an Individualized Education Program ("IEP") for

Anthony.   The IEP noted that "Anthony has been struggling

with acceptance in the school environment.    There have been

numerous incidents between Anthony and others with

prejudicial or racial overtones."   After the IEP was

finalized, Special Education Director Maryanne Stoorvogel

(who prepared the IEP), teachers, and other school

officials discussed the IEP with Mrs. Zeno.     At this



    2
         The District was considering a program run by
McGrath Training Systems. The program ultimately
implemented by the District was a one-day program (rather
than a series of programs), focused largely on bullying and
sexual harassment, and was implemented in February 2006,
over three months later.


                              -9-
meeting, Mrs. Zeno also raised additional concerns

regarding the bias Anthony continued to encounter at

school.

          c.     Additional District Actions

          Stoorvogel, who was aware of the "numerous

incidents . . . with prejudicial or racial overtones"

concerning Anthony, never investigated the harassment.        As

the District's Title IX compliance officer, Stoorvogel was

charged with investigating alleged violations of both Title

IX of the Education Amendments of 1972 ("Title IX") and

Title VI. 3    Nevertheless, she did not follow up or respond

to these complaints.

          Stoorvogel was also part of a group (which

included Kaumeyer and other District-wide administrators)

that met on a biweekly basis to discuss issues of internal

importance.     Throughout Anthony's sophomore year -- even



     3
         Title IX of the Education Amendments of 1972
("Title IX") prohibits discrimination on the basis of sex.
20 U.S.C. § 1681(a). By contrast, Title VI of the Civil
Rights Act of 1964 ("Title VI") prohibits, inter alia,
discrimination on the basis of race, color, or nationa l
origin. 42 U.S.C. § 2000d.




                               -10-
after the graffiti on the bathroom wall, the comments about

lynching, the noose, and other incidents -- the

administrators never discussed racial harassment,

generally, or Anthony, specifically.

         In February 2006, the District coordinated a

mediation between Mrs. Zeno and Anthony's antagonists and

their respective parents.     The District neglected, however,

to notify Mrs. Zeno of the date or time of the mediation,

and she did not attend.     Moreover, the prospective mediator

was not trained in bias awareness or diversity, issues at

the core of the harassment.

         The District also implemented separate one-day

programs for faculty and staff, students, and parents, run

by McGrath Training Systems.    The course was called

"Altering the Culture of Cruelty:     A Legally Based Bullying

and Harassment Prevention Program."    The program discussed

bullying and sexual harassment, but despite being

customized for the District, its treatment of race and

discrimination was tangential at best.




                              -11-
         The District never implemented discrimination -,

bias-, diversity-, or race-specific programs during the

2005-2006 academic year.

    3.   Junior Year (August 2006 -- June 2007)

         In the fall of 2006, Anthony was subjected to more

hallway harassment in school.     He reported it to the

District less frequently, however, because "[n]othing was

being done, and it's been already three years."     Mrs. Zeno

again contacted Kaumeyer, by letter dated October 24, 2006,

hoping to discuss solutions to her son's continued

harassment.   Kaumeyer again did not call Mrs. Zeno or meet

with her, but she responded in writing a few days later.

         In addition to the hallway harassment, in Janu ary

2007, a student threatened to "kick [Anthony's] black ass"

and repeatedly threatened to rape his younger sister.

Anthony threw a punch.     The District punished Anthony, but

not the instigator.   Then, in February 2007, SMHS's drama

club planned to reenact a TV show, "Married With Children."

When Anthony was assigned his role, another student

commented that Anthony would fit the role "if it was like a

black gangster."


                              -12-
            Anthony also began spending part of his junior

year with the Boards of Cooperative Educational Services

("BOCES") program. 4    As he travelled to the off-campus

program, students on the BOCES bus repeatedly called him a

"nigger."    Anthony informed the District about these

incidents, but even when a particular student was

disciplined, the harassment continued because "if it wasn't

the same kid, it would always be someone replacing that

kid, because they were all connected."

            The District responded by hiring James Childs of

JaRa Consulting, who planned to conduct student focus

groups, administer surveys, and meet with staff, parents,

and community members to increase diversity awareness.

Childs was also supposed to train faculty and staff on the

importance of acknowledging racial diversity and

recognizing racial stereotypes, and to train students on

diversity issues.      During the entire school year, however,


    4
         The Boards of Cooperative Educational Services
("BOCES") of New York State encourage school districts to
collaborate when creating vocational programs. These
programs are shared by students among participating
districts. N.Y.S. Dep't of Educ., Boards of Cooperative
Educational Services (BOCES), (Nov. 7, 2012, 2:37 PM),
http://www.p12.nysed.gov/mgtserv/boces/.

                               -13-
Childs only did preliminary work and held no training

sessions. 5

            The District also reorganized STOP ("Students and

Teachers Opposed to Prejudice"), a student extracurricular

activity that had been defunded.

     4.     Senior Year (August 2007 -- June 2008)

            During Anthony's fourth year, he reported fewer

incidents of harassment to SMHS authorities.     When

incidents did occur, however, they were serious.        For

example, at an SMHS football game in September 2007, a

student called Anthony's sister a "slut" and threatened to

kick Anthony's "black ass."     Anthony and this student began

to fight.     Anthony's friend tried to intervene and break up

the fight when another student suddenly "jumped" Anthony's

friend, choking him until he lost consciousness.        Off -duty

officers broke up the fight.    The student who choked

Anthony's friend ultimately received a 45-day suspension.

            Students continued to call Anthony a "nigger" in

the hallways "all the time," and he reported these comments



     5
         Childs's sensitivity training for students finally
took place during the 2007-2008 school year.


                              -14-
to Howe.   Similarly, he encountered continued racial

harassment on the bus to his off-campus BOCES program.

           During the 2007-2008 academic year, Childs's

preliminary work finally resulted in sensitivity training

sessions for students.     Students were randomly selected to

participate but could opt out.       The District also

instituted "Project Wisdom," which consisted of reading a

"short message containing a quotation from a historic

figure, celebrity, modern hero, or other notable voice that

reinforce[d] the topic of the day."      These messages were

read over the school's public address system each morning,

and although some messages addressed racism and prejudice,

the messages focused primarily on "civic and personal

values."

           Finally, on two occasions, the District invited

Camfel Productions to produce student assemblies addressing

character education.     These assemblies focused on respect,

bullying, prejudice, and decision making, and also

discussed racism and racial harassment.




                              -15-
B.   Anthony Accepts an IEP Diploma

         At the beginning of his fourth year, Anthony and

his family faced a choice.   Anthony was short of the

credits required to graduate.     He was entitled to stay in

the District until he turned twenty-one and try to satisfy

the Regents diploma requirements.     Based on his historic

progress, however, it was unclear whether , even with more

time, Anthony could earn the requisite credits in math.

         Rather than endure further harassment and try to

graduate with a Regents diploma, Anthony could also accept

an IEP diploma.   Students with IEP diplomas can attend

certain community colleges, but employers, the military,

four-year colleges, apprenticeship programs, and business

or trade schools generally do not accept them.

         Mrs. Zeno expressed concern about the IEP diploma,

but she felt she had no choice:     "I couldn't allow Anthony

to do another two years in that school and be subjected to

that abuse. . . . [H]e was being torn apart by these

tormentors in attacking his color . . . the way he looked."

While Anthony was enrolled at SMHS, Mrs. Zeno met with Howe

between thirty and fifty times.     The school never offered


                             -16-
proactive solutions; on the contrary, Howe told Mrs. Zeno

that he was unsure of how to keep Anthony safe on a daily

basis.     He claimed that "he could only think of the short

term, and that he would try to take every incident as [it]

came and deal with it as [it] came."

            Anthony finished his senior year as part of the

BOCES program and graduated with an IEP diploma.     His

education at the District was complete.

C.   Proceedings Below

            On July 18, 2007, Anthony commenced this action

against the District alleging discrimination in violation

of Title VI.     After discovery, the District moved for

summary judgment.     The district court denied the motion on

May 20, 2009.

            Trial commenced on March 8, 2010.   After Anthony

rested, the District orally moved for judgment as a matter

of law.    The court denied the motion, ruling from the

bench.     On March 12, 2010, the jury returned its verdict,

finding that the District had violated Anthony's civil

rights under Title VI, and awarding him $1.25 million in

damages.


                              -17-
         On April 13, 2010, the District renewed its

earlier motion for judgment as a matter of law, and also

moved for a new trial, a new trial limited to damages, or a

remittitur of the jury award.   By an August 5, 2010

memorandum and order, the district court granted the

District's motion for a new trial, subject to Anthony's

accepting a reduced award of $1 million.    Anthony agreed to

accept the reduced award on August 9, 2010, and the

district court directed the Clerk of the Court to enter

judgment in the sum of $1 million, as well as costs and

fees, in favor of Anthony.   The District filed its notice

of appeal on September 3, 2010. 6   The district court entered

an amended final judgment on September 9, 2010. 7



    6
         Although the District filed a premature notice of
appeal, because the district court entered an amended final
judgment before the appeal was heard and Anthony suffered
no prejudice, the jurisdictional defect has been cured.
See, e.g., Sahu v. Union Carbide Corp., 475 F.3d 465, 468
(2d Cir. 2007) (per curiam); see also Fed. R. App. P.
4(a)(2) ("A notice of appeal filed after the court
announces a decision or order -- but before entry of the
judgment or order -- is treated as filed on the date of and
after the entry.").
    7
         We reserved decision on this appeal pending the
outcome in DiStiso v. Cook, 691 F.3d 226 (2d Cir. 2012), an
appeal from a denial of summary judgment on the ground of
qualified immunity with respect to claims alleging that

                             -18-
                           DISCUSSION

           The District advances two principal arguments on

appeal.    First, it contends that the district court erred

by denying its motion for judgment as a matter of law.

Second, and in the alternative, it argues that the damages

award, as reduced, was still excessive.    We address both of

these arguments in turn.

A.   The District's Liability for Student-on-Student

     Harassment Under Title VI

           The District contends that, as a matter of law, it

was not deliberately indifferent to student harassment of

Anthony.    Specifically, it argues that (1) it reasonably

responded to each reported incident, (2) it was under no

obligation to implement the reforms requested by Anthony 's

lawyer, and (3) it never knew that its responses were

inadequate or ineffective.    Hence, it asserts that, on the




faculty and administration had been deliberately
indifferent to peer harassment in violation of 42 U.S.C.
§ 1983. This Court affirmed in part and reversed in part,
remanding the case for further proceedings.




                              -19-
record presented, no reasonable jury could have returned a

finding of liability.   We disagree.

    1.   Applicable Law

         We review de novo a district court's denial of a

judgment as a matter of law.     See, e.g., Jones v. Town of

E. Haven, 691 F.3d 72, 80 (2d Cir. 2012); Townsend, 679

F.3d at 51.   A court may grant judgment as a matter of law

only if it finds that "a reasonable jury would not have a

legally sufficient evidentiary basis" for its decision.

Fed. R. Civ. P. 50(a)(1).    Therefore, we will only reverse

a district court's denial of a motion for judgment as a

matter of law if, drawing all inferences in favor of, and

reviewing all evidence in the light most favorable to, the

plaintiff, no reasonable juror could have returned a

verdict for the plaintiff.     See, e.g., Townsend, 679 F.3d

at 51; Manganiello v. City of New York, 612 F.3d 149, 161

(2d Cir. 2010).

         Title VI prohibits a recipient of federal funds

from discriminating on the basis of race, color, or




                             -20-
national origin. 8   See 42 U.S.C. § 2000d.   Public

educational institutions that receive federal funds are

subject to this mandate.    34 C.F.R. § 100.13(i) (2000)

(defining "recipient" to include any public "agency,

institution, or organization, or other entity . . . in any

State, to whom Federal financial assistance is extended");

see also id. § 100.13(g)(2)(ii).

           Title VI prohibits intentional violations of the

statute.   See Alexander v. Sandoval, 532 U.S. 275, 280-81

(2001) (citing Alexander v. Choate, 469 U.S. 287, 293

(1985)).   In certain circumstances, courts view actions of

a third party as intentional violations by the funding

recipient itself.    See, e.g., Davis ex rel. Lashonda D. v.

Monroe Cnty. Bd. of Educ., 526 U.S. 629, 643 (1999) (board

of education can be liable for student-on-student

harassment under Title IX); Gebser v. Lago Vista Indep.

Sch. Dist., 524 U.S. 274, 290-91 (1998) (school district


    8
          The statute provides: "No person in the United
States shall, on the ground of race, color, o r national
origin, be excluded from participation in, be denied the
benefits of, or be subjected to discrimination under any
program or activity receiving Federal financial
assistance." 42 U.S.C. § 2000d; see also 34 C.F.R. §
100.3(a) (2000).

                              -21-
can be liable for teacher-on-student harassment under Title

IX). 9   For example, in the educational setting, a school

district is liable for intentional discrimination when it

has been "deliberately indifferent" to teacher or peer

harassment of a student.     See, e.g., Davis, 526 U.S. at

643; Gebser, 524 U.S. at 290-91; Papelino v. Albany Coll.

of Pharmacy of Union Univ., 633 F.3d 81, 88-89 (2d Cir.

2011) (teacher-on-student sexual harassment claim under

Title IX could survive summary judgment).

           The deliberate indifference standard outlined by

the Supreme Court in Davis v. Monroe County Board of

Education is a narrow one.    See 526 U.S. at 644-45 (Title

IX "cabins the range of misconduct" prohibited, and a

school district's liability is limited).    Liability only

arises if a plaintiff establishes:     (1) substantial

control, (2) severe and discriminatory harassment, (3)



     9
         Historically, the Supreme Court has applied
parallel analyses to claims brought under Title IX and
Title VI. See, e.g., Barnes v. Gorman, 536 U.S. 181, 185
(2002) ("[T]he Court has interpreted Title IX consistently
with Title VI . . . ." (citing Cannon v. Univ. of Chi., 441
U.S. 677, 694-98 (1979))).




                              -22-
actual knowledge, and (4) deliberate indifference. 10     See

id., 526 U.S. at 643-50; DiStiso v. Cook, 691 F.3d 226,

240-41 (2d Cir. 2012) (listing three factors, but assuming

control, in Title IX case).

         A school district will be subject to liability for

third-party conduct only if it "exercises substantial

control over both the harasser and the context in which the

known harassment occurs."     Davis, 526 U.S. at 644-45

(reasoning that the school must have "control over the

alleged harassment" and "authority to take remedial



    10
          Although the harassment in Davis, and the
"deliberate indifference" standard outlined by the Supreme
Court, arose under Title IX, we have endorsed the Davis
framework in cases of third-party harassment outside the
scope of Title IX. See, e.g., DiStiso, 691 F.3d at 226
(violation of section 1983); Hayut v. State Univ. of N.Y.,
352 F.3d 733 (2d Cir. 2003) (violation of 14th Amendment
Equal Protection Clause); Gant ex rel. Gant v. Wallingford
Bd. of Educ., 195 F.3d 134 (2d Cir. 1999) (violation of
section 1981). We now apply Davis's deliberate
indifference standard to Anthony's Title VI claim. See
also Bryant v. Indep. Sch. Dist. No. I-38 of Garvin Cnty.,
334 F.3d 928, 934 (10th Cir. 2003) (applying Davis to a
Title VI student-on-student harassment claim); Saxe v.
State Coll. Area Sch. Dist., 240 F.3d 200, 206 n.5 (3d Cir.
2001) (acknowledging that Davis "applies equally" to
harassment under Title VI or other federal anti-
discrimination statutes).




                              -23-
action").    A school district, the Supreme Court noted,

exercises substantial control over the circumstances of the

harassment when it occurs "during school hours and on

school grounds."     Id. at 646.    Similarly, a school

district's authority to take remedial action lies in its

longstanding disciplinary oversight over its students.

See, e.g., New Jersey v. T.L.O., 469 U.S. 325, 342 n.9

(1985); Tinker v. Des Moines Indep. Comm. Sch. Dist., 393

U.S. 503, 507 (1969).

            Even assuming the requisite level of control, not

all harassment is actionable.      The harassment must be

"severe, pervasive, and objectively offensive" and

discriminatory in effect.     Davis, 526 U.S. at 650-51; see

also DiStiso, 691 F.3d at 242 (acknowledging "severity

requirement").     Discrimination under Title VI is not

limited to being excluded from, or denied the benefits of,

a particular school program.       See 42 U.S.C. § 2000d; 34

C.F.R. § 100.3(a).    Discriminatory actions "[r]estrict an

individual in any way in the enjoyment of any advantage or

privilege enjoyed by others receiving any service,

financial aid, or other benefit" under the school system.


                              -24-
34 C.F.R. § 100.3(b)(1)(iv); see also id. §

100.13(g)(2)(ii).   Educational benefits include an academic

environment free from racial hostility.   See Hayut, 352

F.3d at 750 ("We also find that . . . [misconduct that]

simply created a disparately hostile educational

environment relative to her peers . . . could be c onstrued

as depriving [the victim] of the benefits and educational

opportunities available at [the school].").

         In addition, a school district must know of the

harassment.   Constructive knowledge is not enough; only

actual knowledge is a predicate to liability.      See Davis,

526 U.S. at 641-43; Gebser, 524 U.S. at 288.

         Finally, "only deliberate indifference to

[student-on-student] harassment can be viewed as

discrimination by school officials themselves ."     Gant, 195

F.3d at 140 (citing Davis, 526 U.S. at 643-44).     The

school's action -- or inaction -- must, "at a minimum,

cause students to undergo harassment or make them liable to

or vulnerable to it."   Davis, 526 U.S. at 645 (internal

quotation and alteration omitted).




                            -25-
          A finding of deliberate indifference depends on

the adequacy of a school district's response to the

harassment.   See Hayut, 352 F.3d at 750.   A failure to

respond, see id. at 751, a response that "only follows

after a lengthy and unjustified delay," id. (internal

quotation omitted), and a response that "amount[s] to

deliberate indifference to discrimination ," Gebser, 524

U.S. at 290, have all been found inadequate.

          Nevertheless, a school district's actions are only

deliberately indifferent if they were "clearly unreasonable

in light of the known circumstances."    Davis, 526 U.S. at

648; Gant, 195 F.3d at 141.    Thus, when weighing the

adequacy of a response, a court must accord sufficient

deference to the decisions of school disciplinarians.      See

Davis, 526 U.S. at 648 ("[C]ourts should refrain from

second-guessing the disciplinary decisions made by school

administrators." (citation omitted)); cf. Tinker, 393 U.S.

at 507.   To that end, victims do not have a right to

specific remedial measures.    See Davis, 526 U.S. at 648.




                              -26-
    2.    Application

          To successfully challenge the district court's

denial of its motion for judgment as a matter of law , the

District must demonstrate that no reasonable jury could

have found that:    (1) it had the requisite control, (2) the

harassment was severe and discriminatory, (3) it had actual

knowledge, and (4) it responded inadequately to the

harassment.    The District argues that:    (1) it responded

swiftly and unequivocally to each reported incident of

harassment; (2) its response was not deliberately

indifferent merely because it did not implement shadowing

or expel the harassers; and (3) it never knew that its

responses were ineffective or inadequate.      We consider

these arguments by addressing:      first, whether Anthony was

subjected to actionable harassment, and, second, whether --

if so -- the District was deliberately indifferent.

          a.   Actionable Harassment

          On the record below, reasonable jurors could have

found the harassment Anthony suffered to be "severe,

pervasive, and objectively offensive."      Davis, 526 U.S. at

650-51.   The evidence presented at trial demonstrated that ,


                             -27-
from 2005 through 2008, many students in the District

taunted, harassed, menaced, and physically assaulted

Anthony.   His peers made frequent pejorative references to

his skin tone, calling him a "nigger" nearly every day.

They also referred to him as "homey" and "gangster," while

making references to his "hood" and "fake rapper bling

bling."    He received explicit threats as well as implied

threats, such as references to lynching.

           Hence, the jury reasonably could have found that

the harassment Anthony endured went beyond the non-

actionable "simple acts of teasing and name-calling among

school children."    Davis, 526 U.S. at 652 (noting such

harassment is insufficient to support a private rig ht of

action); DiStiso, 691 F.3d at 242-43 ("Defendants do not --

and cannot -- dispute that such conduct, particularly use

of the reviled epithet 'nigger,' raises a question of

severe harassment going beyond simple teasing and name -

calling.").    Furthermore, the evidence showed more than

mere verbal harassment; Anthony also endured threats and

physical attacks.    Finally, the harassment continued for

over three-and-a-half years.    Accordingly, the jury surely


                             -28-
could have concluded that the harassment was severe,

pervasive, and objectively offensive.   See C.S. v. Couch,

843 F. Supp. 2d 894, 908 (N.D. Ind. 2011) (ten instances of

racial slurs and violence over four-and-a-half years could

be perceived as sufficiently severe); see also Davis, 526

U.S. at 653-54 (vulgar comments and sexually harassing

conduct over five months was sufficiently severe to state a

claim); Doe ex rel. A.N. v. E. Haven Bd. of Educ., 430 F.

Supp. 2d 54, 59-61 (D. Conn. 2006) (affirming jury verdict

against school district where victim was sexually harassed

by peers for three months after a sexual assault).

         In addition, the jury reasonably could have

concluded that as a result of the harassment, Anthony was

discriminatorily deprived of three educational benefits.

First, Anthony was deprived of a supportive, scholastic

environment free of racism and harassment.   See Hayut, 352

F.3d at 750 (creating a "disparately hostile educational

environment relative to [a student's] peers" may be

construed as a deprivation of educational benefits or

opportunities).




                           -29-
           Second, Anthony accepted an IEP diploma rather

than pursue further studies at SMHS.   See Trial Tr. 88:10-

12 (Mar. 8, 2010) ("I couldn't allow Anthony to do another

two years in that school and be subjected to that abuse.");

2006-2007 Anthony Zeno IEP, Pl.'s Trial Ex. 51, at 9.       The

IEP diploma was less likely to be accepted by employers or

four-year colleges.   See N.Y. Comp. Codes R. & Regs. tit.

8, § 100.5(b)(7)(iii) (2012) ("Earning . . . an [IEP]

diploma . . . shall not be deemed to be equivalent to

receipt of a high school diploma . . . .").   Thus, the

harassment effectively deprived Anthony of a Regents

diploma, a "benefit" provided by the District.

           Finally, Anthony was driven to leave SMHS, the

high school he had attended for three-and-a-half years,

without completing his education.   Where, as here, the

decision to withdraw was motivated by a racially hostile

educational environment, a strong nexus between the

harassment and the deprivation of educational benefits is

evident.   See Hayut, 352 F.3d at 750 (conduct causing

student to withdraw from university could be interpreted as

deprivation of educational benefits or opportunities).


                             -30-
            Thus, the evidence presented at trial was

sufficient to support the jury's conclusion that Anthony

was subjected to actionable harassment.

            b.   Knowledge, Control, and Adequacy of Response

            We turn now to the District's knowledge of,

control of, and response to the harassment.

            With respect to the District's actual knowledge of

the ongoing harassment, the record reflects that it

received reports of harassment affecting Anthony from many

quarters.    First, faculty and staff members at the District

reported numerous incidents to Howe during Anthony's first

two years at SMHS.     Second, Anthony also reported racial

harassment in the hallways throughout his three-and-a-half

years at SMHS.     Third, during that same time period, Mrs.

Zeno contacted school administrators between thirty and

fifty times.     Fourth, various third parties -- the Dutchess

County HRC, the Dutchess County N.A.A.C.P., the Zenos'

attorney, and the police -- raised the issue of students

harassing Anthony with the District.     Hence, on this

record, the jury easily could have found that the District

actually knew of the continuing harassment of Anthony.


                               -31-
         In addition, the record supports the jury's

finding that the District had "substantial control" over

the circumstances of the harassment Anthony endured.     The

incidents described above occurred on SMHS grounds or its

property (such as the buses to BOCES) -- including, for

example, shouts of "nigger" in the hallways, death threats

in the classroom or bathroom, and an attempted assault with

a chair in the cafeteria.   See Davis, 526 U.S. at 646

(school has control over harassment that occurs "duri ng

school hours and on school grounds").

         A reasonable jury could have also concluded that

the District exercised the requisite control because

Anthony's harassers were students.     Because school

officials are charged with "prescrib[ing] and control[ling]

conduct in the schools," cf. Tinker, 393 U.S. at 507, the

District had disciplinary oversight over the harassers.

Hence, the District had "substantial control" over the

harassment.

         The third and principal issue facing the jury was

whether the District was deliberately indifferent to the

student-on-student harassment.     The District's responses to


                            -32-
the harassment of Anthony took two forms:   immediate

discipline of Anthony's identified harassers and, later,

various non-disciplinary responses.

         The District argues that its disciplinary response

could not constitute deliberate indifference because it

immediately suspended nearly every student who was

identified as harassing Anthony.   In addition, it contacted

students' parents or withdrew privileges (such as the right

to participate in extracurricular activities).   The

District notes that only two students were identified as

repeat offenders, and reported incidents declined after

March 2006.

         In some circumstances, prompt disciplinary action

against a student's identifiable harassers may show that a

school district was not deliberately indifferent. 11    The



    11
         See, e.g., Fitzgerald v. Barnstable Sch. Comm.,
504 F.3d 165, 173-74 (1st Cir. 2007) (prompt response to
harassment, immediate investigation, proposed remedial
measures, and cooperation with police -- who recommended no
further action -- were not deliberately indifferent
responses), rev'd on other grounds by, 555 U.S. 246 (2009);
Porto v. Town of Tewksbury, 488 F.3d 67, 74 (1st Cir. 2007)
(separating harasser and victim, and involving the guidance
counselor, were not deliberately indifferent responses to
peer sexual harassment, even if ineffective); Doe ex rel.
Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380, 388-89 (5th

                            -33-
sufficiency of a response, however, must be considered "in

light of the known circumstances," DiStiso, 691 F.3d at 241

(internal quotation omitted); accord Hayut, 352 F.3d at

751; Gant, 195 F.3d at 141, and as the "known

circumstances" change, the sufficiency of a response may

also have to evolve.

           Here, five circumstances should have informed the

District's continued response to student harassment of

Anthony.   First, it knew that disciplining Anthony's

harassers -- through suspensions or otherwise -- did not

deter others from engaging Anthony in serious and offensive

racial conduct.   (During his sophomore year alone, Anthony

was subject to eight separate incidents of harassment.)

Second, the harassment directed at Anthony grew

increasingly severe.   Of the eight incidents that occurred

during his sophomore year, two were violent, three were

threats on his life, and two resulted in Orders of

Protection against the students involved.   Third, the

disciplinary action had little effect, if any, on the



Cir. 2000) (ineffective or negligent response was not
deliberate indifference).


                             -34-
taunting and other hallway harassment, which persisted

until Anthony left SMHS, three-and-a-half years after he

arrived.   Fourth, the District knew that the harassment

predominantly targeted Anthony's race and color.   And

fifth, as early as November 2005, the Dutchess County HRC

and N.A.A.C.P. offered the District both a free shadow, to

accompany Anthony during the school day, and a free racia l

sensitivity training series.

           At the conclusion of the trial, the district court

instructed the jury regarding deliberate indifference as

follows:

    Deliberate indifference means that the defendant's
    response or lack of response to the alleged
    harassment was clearly unreasonable in light of
    the known circumstances. Deliberate indifference
    may be found where a defendant takes remedial
    action only after a lengthy and unjustifiable
    delay or where defendant's response was so
    inadequate or ineffective that discriminatory
    intent may be inferred. In other words,
    deliberate indifference requires a finding that
    the District's actions or inactions in response to
    known harassment effectively caused further
    harassment to occur.




                             -35-
Trial Tr. 730:6-15 (Mar. 11, 2010). 12     The jury was entitled

to evaluate the District's response in light of this

instruction and all the evidence presented.

            Responses that are not reasonably calculated to

end harassment are inadequate.       See, e.g., Vance v. Spencer

Cnty. Pub. Sch. Dist., 231 F.3d 253, 262 (6th Cir. 2000)

("Where a school district has actual knowledge that its

efforts to remediate are ineffective, and it continues to

use those same methods to no avail, such district has

failed to act reasonably in light of the known

circumstances."); Doe v. Sch. Bd. of Broward Cnty., 604

F.3d 1248, 1261 (11th Cir. 2010) (endo rsing Sixth Circuit's

approach).    The jury could have found and apparently did

find that the District's remedial response was inadequate

-- and deliberately indifferent -- in at least three

respects.

            First, although the District disciplined many of

the students who harassed Anthony, it dragged its feet


    12
         Neither party objected to     the substance or form of
this instruction, Trial Tr. 735:13     to 736:3 (Mar. 11,
2010), which accurately summarized     the state of the law,
see generally Davis, 526 U.S. 629;     Gebser, 524 U.S. 274;
Hayut, 352 F.3d 733.

                              -36-
before implementing any non-disciplinary remedial action --

a delay of a year or more. 13    While many cases address

delays preceding a school's initial response, once a school

is aware of its ineffective response, a delay before

implementing further remedial action is no less

problematic.   See Wills v. Brown Univ., 184 F.3d 20, 26

(1st Cir. 1999) ("[E]vidence of an inadequate response is

pertinent to show fault and causation where the plaintiff

is claiming that she was harassed or continued to be

harassed after the inadequate response.").     At some point

after Anthony's first semester, the District should have

done more, and its failure to do more "effectively caused"




    13
         See, e.g., Davis, 526 U.S. at 644-45; Kracunas v.
Iona Coll., 119 F.3d 80, 90 (2d Cir. 1997) (in Title IX
case, four-to-six month delay could be viewed as
deliberately indifferent), abrogated in part on other
grounds by Gebser, 524 U.S. at 290-91 (1998); Doe ex rel.
Doe v. Coventry Bd. of Educ., 630 F. Supp. 2d 226, 235 (D.
Conn. 2009) (denying motion for summary judgment because a
jury could reasonably conclude deliberate indifference from
six-month delay before school removed sexual assaulter and
harasser from victim's class); Doe ex rel. Doe v. Derby Bd.
of Educ., 451 F. Supp. 2d 438, 447 (D. Conn. 2006) (denying
motion for summary judgment because, in part, a failure to
respond to a student's sexual assault, despite receiving
notice several weeks earlier, could be viewed as d eliberate
indifference).


                                -37-
further harassment. 14   See Davis, 526 U.S. at 642-43

(internal quotation marks omitted).    The jury was entitled

to find, and the record shows, that the District's delay in

taking additional action here was unreasonable.

            Second, the jury could have reasonably found that

the District's additional remedial actions were little more

than half-hearted measures.    For example, it coordinated

mediation, but did not inform Mrs. Zeno when or where it

would be held.    Its additional programs either (1) did not

focus on racial bias or prejudice, or (2) made attendance

optional.    This was evident in the District's training for

students, parents, and teachers; it was for one day only

and focused on bullying and sexual harassment, rather than


     14
         The District, in fact, was well aware of its
longstanding legal duty to "take reasonable steps to
eliminate" racial harassment in its schools. Office for
Civil Rights, "Racial Incidents and Harassment Against
Students at Educational Institutions; Investigative
Guidance," 59 Fed. Reg. 11448, 11450 (Mar. 10, 1994); cf.
Office for Civil Rights, "Sexual Harassment Guidance:
Harassment of Students by School Employees, Other Students,
or Third Parties," 62 Fed. Reg. 12034, 12042 (Mar. 13,
1997) ("[A school district] should take immediate a nd
appropriate steps to investigate or otherwise determine
what occurred and take steps reasonably calculated to end
any harassment, eliminate a hostile environment if one has
been created, and prevent harassment from occurring
again."), cited in, Davis, 526 U.S. at 647-48.

                              -38-
racial discrimination.   Likewise, Project Wisdom's morning

announcements were messages meant to inculcate civic and

personal values, rather than address racism and

discrimination.   The District's first bias-specific

training (the James Childs program) did not occur until

November 2006, nearly twenty-one months after peer

harassment of Anthony began.   Attendance was optional.

Anthony saw none of his harassers at the event.   Similarly,

although the District reorganized an extracurricular

student group (STOP) aimed at addressing prejudice, STOP

members were a self-selecting group.

         The record indicates that these programs were

selected in lieu of the free shadow or racial sensitivity

training offered by the Dutchess County HRC and N.A.A.C.P.

in November 2005, almost a year earlier and only nine

months after Anthony was first harassed.   Although actually

eliminating harassment is not a prerequisite to an adequate

response, Davis, 526 U.S. at 648 ("purging their schools of

actionable peer harassment" is not required); Patterson v.

Hudson Area Schs., 551 F.3d 438, 446 (6th Cir. 2009)

(same), the District's actions could not have plausibly


                            -39-
changed the culture of bias at SMHS or stopped the

harassment directed at Anthony.      A jury was entitled to

compare the alternatives offered by the Dutchess County HRC

and N.A.A.C.P. with the District's programs when it

evaluated the adequacy of the District's ultimate response.

Thus, we conclude that the record supports the jury's

finding that the District's deliberately indifferent

responses effectively caused Anthony's continued

harassment. 15

          Finally, despite the District's present argument

that it did not know its responses were inadequate or

ineffective, a jury reasonably could have found that the

District ignored the many signals that greater, more

directed action was needed.    For example, although

Stoorvogel, the school officer charged with investigating


     15
         Because the shadow and racial sensitivity
trainings were remedies requested by the Zenos, the
District contends that it cannot be found deliberately
indifferent merely because it did not implement these
specific responses. We agree. See, e.g., Davis, 526 U.S.
at 648 (no requirement that "administrators . . . engage in
particular disciplinary action"); Gant, 195 F.3d at 141
(review of school disciplinary action should not be
transformed into a question of fact). Nonetheless, the
right to select among various appropriate remedies is not
-- by itself -- a shield against liability.

                              -40-
Title VI complaints, knew that Anthony was being harassed,

she elected not to investigate, which might have prompted

an earlier and adjusted administrative response.      Further,

although reported incidents "decreased significantly" after

March 2006, during the thirteen months prior, Anthony had

been menaced, threatened, and taunted.      He endured numerous

serious -- and sometimes life-threatening -- incidents of

harassment.    Moreover, the District knew that Anthony was

called "nigger" and other racial slurs during his entire

three-and-a-half years at SMHS.      The jury was entitled to

conclude that the District knew that greater action was

required.

            Reviewing the facts in the light most favorable to

Anthony, we conclude that there was sufficient evidence in

the record to support the jury's finding that the

District's responses to student harassment of Anthony

"amount[ed] to deliberate indifference to discrimination."

Gebser, 524 U.S. at 290.    Accordingly, we affirm the

district court's denial of the District's motion for

judgment as a matter of law.




                              -41-
B.   Damages

          The District contends that the $1 million award,

as reduced, is excessive.   We disagree.

     1.   Applicable Law

          Title VI provides a private right of damages

against a school district for student-to-student harassment

if the school district was deliberately indifferent to the

known harassment.   Davis, 526 U.S. at 643-44.   This right,

however, is only available for compensatory damages; there

is no remedy for punitive damages.   See Barnes v. Gorman,

536 U.S. 181, 187-88 (2002) (finding that neither explicit

nor implied punitive damages provisions can be read into

Title VI).

          We have long held that, when damages are awarded,

"calculation of damages is the province of the jury."

Ismail v. Cohen, 899 F.2d 183, 186 (2d Cir. 1990); see also

Walz v. Town of Smithtown, 46 F.3d 162, 170 (2d Cir. 1995).

As a result, we may set aside a jury's award only if it is

"so high as to shock the judicial conscience and constitute

a denial of justice."   Manganiello, 612 F.3d at 168

(internal quotation omitted).   In addition, in reviewing


                            -42-
damages awards, "[w]e accord considerable deference to the

factual findings of both judge and jury."    Blissett v.

Coughlin, 66 F.3d 531, 536 (2d Cir. 1995).   Although a

review of comparable cases is appropriate, we need not

average the high and low awards; we focus instead on

whether the verdict lies "within [the] reasonable range."

Ismail, 899 F.2d at 187.

         We review a district court's ruling on remittitur

for abuse of discretion.   See, e.g., Martinez v. Port Auth.

of N.Y. & N.J., 445 F.3d 158, 160 (2d Cir. 2006) (per

curiam) (applying a "deferential standard of review " to a

lower court's remittitur calculation); Cross v. N.Y.C.

Transit Auth., 417 F.3d 241, 258 (2d Cir. 2005).    Our

review is particularly deferential when the district court

applies the least intrusive standard to calculate

remittitur -- granting remittitur "only to the maximum

amount that would be upheld by the district court as not

excessive."   Earl v. Bouchard Transp. Co., Inc., 917 F.2d

1320, 1330 & n.8 (2d Cir. 1990); see also Rangolan v. Cnty.

of Nassau, 370 F.3d 239, 244-45 (2d Cir. 2004); DiSorbo v.




                            -43-
Hoy, 343 F.3d 172, 183 (2d Cir. 2003) (appellate review of

compensatory damages award is "narrow").

    2.     Application

           The District objects to the reduced $1 million

award on three grounds.   First, it argues that Anthony

failed to present sufficient evidence to sustain the $1

million award.   Second, it asserts that this Court should

look to employment discrimination cases for guidance

because Anthony has established only "garden variety"

damages.   Third, the District contends that the

compensatory damages awarded to Anthony far exceed those in

other cases of student-on-student harassment.

           First, we conclude that the record contained

sufficient evidence to uphold the jury's award.    Evidence

presented at trial, including the testimony of Anthony, his

mother, and Maxey (of the N.A.A.C.P.), revealed Anthony's

increasing frustration, loneliness, and other emotional

anguish.   While Anthony's testimony alone arguably might

not support his claim of emotional distress, see, e.g.,

Annis v. Cnty. of Westchester, 136 F.3d 239, 249 (2d Cir.

1998) ("[T]he only evidence of [the victim's] emotional


                             -44-
distress -- her own testimony -- is insufficient to warrant

an award of compensatory damages for that injury."), others

who testified corroborated Anthony's suffering and

distress, see, e.g., Patrolmen's Benevolent Ass'n of the

City of N.Y. v. City of N.Y., 310 F.3d 43, 56 (2d Cir.

2002) (damages for emotional distress warranted if

plaintiff's testimony is corroborated by other evidence).

In addition, evidence of medical atten tion is not required

to establish damages for emotional distress.   See Miner v.

City of Glens Falls, 999 F.2d 655, 663 (2d Cir. 1993).

          Moreover, Anthony demonstrated that he suffered

"substantially adverse educational consequences" as a

result of the District's deliberate indifference.     Appellee

Br. at 69.   Anthony's prolonged harassment resulted in an

educational environment that was disparately hostile ,

depriving him of a scholastic benefit.   Hayut, 352 F.3d at

750.   Anthony also accepted the IEP diploma rather than

attempt to satisfy the Regents requirements.   As a

consequence, the jury reasonably could have found that his

ability to attend college or enter the workforce was

significantly and adversely impaired.


                            -45-
         Second, as to the District's argument that Anthony

has proved no more than the "garden variety" damages of the

type found in employment discrimination cases, the fact is

that this is not an employment discrimination case, nor are

the damages of the "garden variety" type.     Anthony was not

an adult losing sleep due to workplace stress.     Rather, he

was a teenager being subjected -- at a vulnerable point in

his life -- to three-and-a-half years of racist, demeaning,

threatening, and violent conduct.     Furthermore, the conduct

occurred at his school, in the presence of friends,

classmates, other students, and teachers.     The jury

reasonably could have found that the harassment would have

a profound and long-term impact on Anthony's life and his

ability to earn a living. 16




    16
          The district court relied on guidance from the
Department of Education when it determined that workplace
discrimination claims were not analogous to t he corrosive
effect of condoned discrimination in the schools. Mem. &
Order, at 5 (Aug. 5, 2010), ECF No. 83 ("'[V]erbal
harassment of a . . . child by fellow students that is
tolerated or condoned in any way by adult authority figures
is likely to have a far greater impact than similar
behavior would on an adult.'" (quoting Dep't of Educ., 59
Fed. Reg. 11448, 11449 (Mar. 10, 1994))).


                               -46-
         Third, as to the District's contention that the $1

million award far exceeds other awards and "shock[s] the

judicial conscience," Manganiello, 612 F.3d at 168, we are

not persuaded.   Indeed, the district court's award as

reduced was "located within the range of permissible

decisions."   Id. at 165 (internal quotation omitted).    A

review of cases in the educational context indicate that

verdicts range from the low six figures, to the mid-six

figures, to as much as $1 million. 17   Given the severity,


    17
         See, e.g., Vance v. Spencer Cnty. Pub. Sch. Dist.,
231 F.3d 253, 256-58 (6th Cir. 2000) ($220,000 jury verdict
for student who was sexually harassed by peers who made
comments, tried to rip her clothes off, and stabbed her in
the hand); Howard v. Feliciano, 583 F. Supp. 2d 252, 256-59
(D. P.R. 2008) (upholding $1 million jury award in a Title
VI teacher-on-student harassment case); Doe ex rel. A.N. v.
E. Haven Bd. of Educ., 430 F. Supp. 2d 54, 55-56 (D. Conn.
2006) ($100,000 jury verdict under Title IX, where student,
after being raped by two students, was harassed by her
peers); Theno v. Tonganoxie Unified Sch. Dist. No. 464, 394
F. Supp. 2d 1299, 1301 (D. Kan. 2005) ($250,000 jury
verdict under Title IX for peer harassment of student on
the basis of sexual orientation); Judgment in Favor of
Plaintiff Against Defendant, Patterson v. Hudson Area
Schs., No. 05-74439 (E.D. Mich. Mar. 30, 2010), ECF No. 182
(jury awards $800,000 in a student-on-student Title IX
case), rev'd by 724 F. Supp. 2d 682 (E.D. Mich. 2010)
(judgment vacated on the basis of liability); Civil
Judgment, Enright v. Springfield Sch. Dist. No. 464, No.
04-cv-1653, (E.D. Pa. Dec. 8, 2006), ECF No. 87 ($400,000
award for 7-year-old who was sexually assaulted by two high
school students on the bus).

                             -47-
duration, and egregiousness of Anthony's unchecked

harassment, his reduced compensatory damages award was not

outside the "range of permissible decisions."    In re Sims,

534 F.3d 117, 132 (2d Cir. 2008) (internal quotation

omitted); Ismail, 899 F.2d at 187 (appellate review focuses

on whether the verdict lies "within [the] reasonable

range").   Because of the limited nature of our review and

the fact-intensive nature of this case, see Gasperini v.

Ctr. for Humanities, Inc., 149 F.3d 137, 141 (2d Cir. 1998)

("Deference is justified because the district judge is

closer to the evidence, and is therefore in a better

position to determine whether a particular award is

excessive given the facts of the case."), we decline to

upset the district court's decision.

           Given the ongoing and objective offensiveness of

the student-on-student harassment here, we hold that the

district court did not abuse its discretion in determining

that the record could support an award to Anthony of

$1 million.   See In re Sims, 534 F.3d at 132.




                             -48-
                        CONCLUSION

         For the reasons set forth above, the orders and

amended final judgment of the district court are AFFIRMED.




                           -49-